Citation Nr: 1606223	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In an October 2014 decision, the Board denied the claim for service connection for sleep apnea and remanded the remaining claim for further development.


REMAND

In the remand portion of the October 2014 decision, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of any right shoulder disability.  The record shows that the Veteran was scheduled for a VA examination in March 2015, but did not report to the examination.

When a Veteran, without good cause, fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2015). 

As noted by the Veteran's representative in a January 2016 statement, a May 2015 printout of a Compensation and Pension exam inquiry in the electronic claims file shows prior communication with the Veteran and his request to schedule the examination on February 16 or 17 because he worked as a truck driver and would be in town on those dates.  The representative asserted that represents good cause for the Veteran's failure to report to the March 2015 examination.

While the Veteran himself has not provided a reason for his failure to report to the scheduled examination, the record indicates that he was out of town on the date of the examination due to work.  Therefore, the Board finds that good cause for not attending the scheduled examination has been provided.  Thus, he should be rescheduled for the requested VA examination.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655 (2015). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is related to active service, to include complaints of shoulder pain following rifle training in 1990 or any injury from an alleged fall at Fort Polk in 1990 or 1991.  If the examiner determines that the Veteran's right shoulder disability is not the result of active service, the examiner should provide an opinion as to what caused the Veteran's right shoulder disability, taking into account his full post-service work and medical history.  The examiner should discuss the April 2014 VA examination report and the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

